Case: 20-10992     Document: 00515862475         Page: 1     Date Filed: 05/14/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 20-10992                             May 14, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Modesto Balderas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:19-CR-66-1


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Modesto Balderas appeals his guilty plea conviction and sentence for
   being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), and for
   possessing a firearm with an obliterated serial number, 18 U.S.C. § 922(k).
   According to Balderas, the district court erred in treating two of three prior


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10992      Document: 00515862475            Page: 2    Date Filed: 05/14/2021




                                      No. 20-10992


   Texas convictions, one for robbery and one for aggravated assault, as
   predicate violent felonies under 18 U.S.C. § 924(e)(2)(B) and subjecting him
   to enhanced penalties.
            With respect to the robbery conviction, Balderas argues that the
   offense is not a violent felony because it may be based on reckless conduct or
   forceless injury and does not conform to the elements of common law
   robbery. As Balderas concedes, his arguments are foreclosed. See United
   States v. Reyes-Contreras, 910 F.3d 169, 183 (5th Cir. 2018) (en banc); United
   States v. Burris, 920 F.3d 942, 945 (5th Cir. 2019), petition for cert. filed (U.S.
   Oct. 3, 2019) (No. 19-6186); and United States v. Griffin, 946 F.3d 759, 761-
   62 (5th Cir.), cert. denied, 141 S. Ct. 306 (2020). Balderas’s challenge to the
   treatment of his Texas aggravated assault conviction as a violent felony under
   § 924(e)(2)(B) based on the same forceless-injury argument is likewise
   foreclosed, as he also concedes. See Griffin, 946 F.3d at 761; Reyes-Contreras,
910 F.3d at 183; see also United States v. Torres, 923 F.3d 420, 426 (5th Cir.
   2019).
            The Government has filed an unopposed motion for summary
   affirmance, which is proper if “the position of one of the parties is clearly
   right as a matter of law so that there can be no substantial question as to the
   outcome of the case.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162
   (5th Cir. 1969). Because Balderas correctly concedes that his claims are
   foreclosed by Reyes-Contreras, 910 F.3d 169; Burris, 920 F.3d 942; and
   Griffin, 946 F.3d 759, the motion for summary affirmance is GRANTED
   and the Government’s alternative motion for an extension of time to file a
   brief is DENIED as moot.             The judgment of the district court is
   AFFIRMED.




                                           2